Citation Nr: 1640954	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-13 057	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a November 15, 1990 Board of Veterans' Appeals (Board) decision that denied the Veteran's claim that the rating reduction from 10 percent to noncompensable for his service-connected schizophrenia was improper.


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1973 to August 1973 and from June 1974 to November 1975. 

In a November 15, 1990 decision, the Board denied the Veteran's claim that the rating reduction from 10 percent to noncompensable for his service-connected schizophrenia was improper.  In October 2008, the Veteran submitted a motion alleging that the November 15, 1990 Board decision contained CUE. 

The Board denied the Veteran's above-captioned CUE motion in a June 2014 decision, which he appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court vacated the Board's June 2014 decision and remanded the Veteran's claim to the Board for consideration consistent with that decision.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

1.  In the November 15, 1990 decision, the Board found that the Veteran's service-connected schizophrenia improved to the extent that a reduction in rating from 10 percent to noncompensable was warranted.

2.  The 10 percent rating for schizophrenia that was reduced to noncompensable in the November 15, 1990 Board decision was in effect for fewer than 5 years.

3.  A May 1989 VA examiner determined that the Veteran's schizophrenia was in "total remission."

3.  The November 15, 1990 Board decision that a rating reduction from 10 percent to noncompensable for the Veteran's schizophrenia, was reasonably supported by evidence then of record and prevailing legal authority and was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The November 15, 1990 Board decision that denied the Veteran's claim that the rating reduction from 10 percent to noncompensable for his service-connected schizophrenia was improper, did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. 20.1400, 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2008, the Veteran submitted a motion to revise or reverse, on the basis of CUE, a November 15, 1990 Board decision.  Therein, the Board denied the Veteran's claim that the rating reduction from 10 percent to noncompensable for his service-connected schizophrenia was improper.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

Motions to revise Board decisions are not appeals.  38 C.F.R. § 20.1402.  Requests for revision of a Board decision based on CUE are initiated by the filing of a motion.  38 C.F.R. § 20.1404.  The decision on a motion alleging CUE in a Board decision is a matter over which the Board has original jurisdiction. 

As an initial matter, the Board notes that the Veterans Claims Assistance Act and its implementing regulations, codified in part at 38 C.F.R. § 3.159 (2016), are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (holding that VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  CUE claims are not conventional appeals, but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  As an aside, even though a motion alleging CUE in a Board decision is not a "claim," the use of the word "claim" in this decision does not alter the legal definition thereof.

In a June 1989 rating decision, the RO reduced the rating assigned to the Veteran's service-connected schizophrenia from 10 percent to noncompensable.  The Veteran perfected an appeal of this decision to the Board.  In a November 15, 1990 decision, the Board determined that the Veteran's schizophrenia was in remission and that he did not have any social and industrial adaptability impairment.  Therefore, the Board denied the Veteran's claim for a compensable disability rating for schizophrenia, and confirmed the RO's decision to reduce the schizophrenia rating from 10 percent to noncompensable. 

In April 2000, the Veteran submitted a claim of entitlement to a compensable rating for his service-connected schizophrenia.  Ultimately, a 70 percent rating was assigned, effective April 26, 2000.  Further, the Veteran was granted a total rating based on individual unemployability due to service-connected disability, also effective April 26, 2000.  The Veteran's only service-connected disability is schizophrenia.

When the RO granted the 70 percent rating for the Veteran's service-connected schizophrenia, he disagreed with the effective date, claiming that it should be earlier.  In support of this claim, the Veteran asserted that the Board did not consider hospitalization records dated from February to March 1987.  He perfected an appeal of this issue and, in an April 2007 decision, the Board denied entitlement to an effective date earlier than April 26, 2000, for the assignment of a 70 percent disability rating.  Even though the Board stated therein that hospitalization records from February to March 1987 were not considered in its November 15, 1990 decision, it denied entitlement to an earlier effective date for the 70 percent rating assigned to the Veteran's schizophrenia. 

The Veteran appealed the April 2007 Board decision to the Court.  In an October 2008 memorandum decision, the Court found that the February to March 1987 hospitalization records were constructively before the Board at the time of November 1990 decision because these records were under the Secretary's control and would reasonably be expected to be part of the record before the Board.  The Court also noted that "[a]t this point, the [Veteran] can only challenge the November 1990 Board decision on the basis of CUE, if he feels that the hospitalization records from February and March 1987 clearly indicate a different rating decisions."  The Court affirmed the Board's April 2007 decision to deny an earlier effective date for the grant of 70 percent.

In October 2008, the Veteran submitted a claim that the November 15, 1990 Board decision contained CUE.  Pursuant to this CUE claim, the Veteran asserts that he should have received a compensable rating in the November 15, 1990 Board decision based on the VA treatment records that showed that he received inpatient treatment for his schizophrenia from February to March 1987.  Specifically, the Veteran cited to a discharge summary for his February to March 1987 hospitalization, as well as a July 1987 VA examination and a September 1987 RO rating decision worksheet. 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2016).  Pursuant to 38 C.F.R. § 20.1404 (a), the motion alleging CUE in a prior Board decision must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 

In this case, the motion filed by the Veteran's representative arguably satisfies the filing and pleading requirements set forth in 38 C.F.R. § 20.1404 for a motion for revision of a decision based on CUE.  See Canady v. Nicholson, 20 Vet. App. 393, 402 -03 (2006). 

A prior Board decision is final and binding, but is reversible, if there is CUE in the decision.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a) General.  Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. 

(c) Errors that constitute clear and unmistakable error.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation.  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

Additionally, "[c]lear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts:  it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In assessing whether CUE is present in a prior determination, a three-prong test is applied, which is as follows: 

(1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A determination that there was CUE in the decision must be based on the record and law that existed at the time of the prior adjudication in question, and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245. 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

As discussed in the Introduction, the Board previous addressed the Veteran's above-captioned claim in a June 2014 decision.  Therein, the June 2014 Board found that the Board did not commit CUE in the November 15, 1990 decision.  The Veteran appealed this decision to the Court.  In its March 2016 memorandum decision, the Court vacated the Board's June 2014 decision for the following reasons:  (1) the June 2014 Board did not adequately discuss how the November 15, 1990 Board allocated the burden of proof; (2) the June 2014 Board did not discuss whether the VA examination supporting the reduction from 10 percent to noncompensable was as "full and complete" as the VA examinations that supported the 10 percent rating; and (3) the June 2014 Board did not adequately discuss how the evidence of record demonstrated that the Veteran's schizophrenia actually improved under the "ordinary conditions of life," nor did the June 2014 Board point to such findings made by the November 15, 1990 Board.  The Board will address the Court's findings here.

To determine whether the November 15, 1990 Board decision contained CUE, the Board must review the record and the law that existed when that decision was made.  As discussed above, the salient issue before the Board on November 15, 1990, concerned a determination as to whether it was proper for the RO to reduce the rating assigned to the Veteran's schizophrenic reaction from 10 percent to noncompensable.  

Procedurally, at the time of the November 15, 1990 decision, where a reduction in an evaluation of a service-connected disability was considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO was required to notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The RO was also required to inform the Veteran that he may request a predetermination hearing, provided that the request was received by VA within 30 days from the date of the notice.  If no additional evidence was received within the 60-day period and no hearing was requested, final rating action would be taken and the award would be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expired.  38 C.F.R. § 3.105(e).

Concerning the provisions of 38 C.F.R. § 3.105(e), VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  See VAOPGCPREC 71-91; 57 Fed. Reg. 2316 (1992); see also VAOPGCPREC 29-97; 62 Fed. Red 63604 (1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

The June 1989 rating reduction, which was confirmed by the Board on November 15, 1990, caused the Veteran's overall disability rating to be reduced from 10 percent to 0 (zero) percent, which, in turn, reduced the Veteran's monthly rate of compensation.  This is so because schizophrenia was the Veteran's only service-connected disability.  The provisions of 38 C.F.R. § 3.105(e) were, therefore, applicable to the Veteran's claim.

Despite the applicability of 38 C.F.R. § 3.105(e), this regulation pertains to specialized notice requirements for reduction actions.  The issue before the Board at present is whether the Board committed CUE in the November 15, 1990 decision.  Although the November 15, 1990 Board did not discuss whether the provision of 38 C.F.R. § 3.105(e) were met, errors regarding notice requirements can never constitute CUE.  As such, to the extent that the Veteran is claiming CUE in the November 15, 1990 Board decision regarding the provisions of 38 C.F.R. § 3.105(e), the claim is denied.

As discussed above, the Court vacated the Board's June 2014 decision, in part, because it did not discuss whether the VA examination underlying the reduction from 10 percent to noncompensable was as "full and complete" as the VA examinations that supported the 10 percent rating; and because the June 2014 Board did not adequately discuss how the evidence of record demonstrated that the Veteran's schizophrenia actually improved under the "ordinary conditions of life."  To the extent that these standards are derived from 38 C.F.R. § 3.344, the Board will address whether 38 C.F.R. § 3.344 was applicable to the Veteran's claim that was decided by the Board in the November 15, 1990 decision.

According to 38 C.F.R. § 3.344(c):  The operative provisions of paragraphs (a) and (b) of this section apply to ratings that have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Id.  

As mentioned above, the issue before the Board on November 15, 1990, was whether the reduction from 10 percent to noncompensable was proper.  Consequently, in determining the applicability of 38 C.F.R. § 3.344, the Board is directed to compute the period of time for which the 10 percent rating was in effect.  

Service connection was initially granted for schizophrenia in November 1975 and a 50 percent rating was assigned thereto.  In February 1978, the disability rating was reduced to 30 percent.  In April 1979, the Veteran received inpatient psychiatric treatment and his disability rating was temporarily increased to 100 percent until the end of May.  In June 1979, the Veteran's disability rating returned to 30 percent.  In September 1985, the rating was reduced to 10 percent and, in June 1989, the disability rating was reduced to a noncompensable rating.  The issue before the Board on November 15, 1990, was whether it was proper to reduce the 10 percent rating assigned to the Veteran's service-connected schizophrenia to a noncompensable rating.  Given that the 10 percent rating was in effect from December 1, 1985 to September 1, 1989 (i.e., less 5 years), 38 C.F.R. § 3.344(a) and (b) are not applicable.  Therefore, the Board did not commit CUE in the November 15, 1990 decision by not making a determination as to whether the VA examination supporting a reduction was as "full and complete" as the VA examinations that supported the 10 percent rating.  Further, to the extent that 38 C.F.R. § 3.344(b) directed the Board to discuss how the evidence of record demonstrated that the Veteran's schizophrenia actually improved under the "ordinary conditions of life," no CUE was committed because that regulation is inapplicable to the Veteran's claim.  Id.

Absent the applicability of 38 C.F.R. § 3.344(a) and (b), at the time of the November 15, 1990 Board decision, the standard for adjudicating reduction actions was whether the preponderance of the evidence demonstrated that the disability in question had improved to the extent that it met the criteria for the lower rating.  See 38 C.F.R. §§ 3.105, 3.344, 4.7 (1990).  Indeed, 38 C.F.R. § 3.344(c) specifically states that 3.344(a) and (b) do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examinations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  

At the time of the November 15, 1990 decision, schizophrenia was evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9205.  According to Diagnostic Code 9205, schizophrenia is rated under the General Rating Formula for Psychotic Disorders contained in 38 C.F.R. Part 4 (1990).

The General Formula provided that a 100 percent disability rating was warranted for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  A 70 percent rating was warranted for lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A 50 percent rating was warranted for considerable impairment of social and industrial adaptability.  A 30 percent rating was warranted for a definite impairment of social and industrial adaptability.  A 10 percent rating was warranted for mild impairment of social and industrial adaptability.  A noncompensable rating was warranted for psychosis in full remission.  38 C.F.R. § 4.132, Diagnostic Code 9205 (1990).

The Board finds that a review of the relevant history with respect to the claim and the Veteran's schizophrenia is helpful.

In January 1976, the Veteran filed a claim of entitlement to service connection for schizophrenia.  A Medical Board report, dated in August 1975, was obtained and reflected that the Veteran was hospitalized during his active duty for schizophrenic reaction, acute, severe, improving, which did not exist prior to enlistment.  According to a March 1976 rating decision, the RO granted service connection for schizophrenic reaction, and assigned a 50 percent rating thereto, effective November 16, 1975.

In March 1977, the Veteran underwent a VA psychiatric examination.  At the time of the examination, his only complaints were of feeling restless, feeling tense, and experiencing insomnia.  It was noted that he had been married five years, got along very well with family members, and did not drink or use "dope."  He had been working as a security guard and had previously worked for an auto maker.  The examiner stated that the Veteran's social and vocational inadaptability was mild, and that the prognosis was fair to good. Subsequently, in a March 1977deferred rating decision, it was noted that the Veteran had shown improvement and would be scheduled for another examination in six months.

The Veteran underwent another VA examination in October 1977.  Thereafter, in a November 1977 decision, the RO reduced the disability rating assigned to his schizophrenic reaction from 50 percent to 30 percent.  A VA examination in January 1978 found that the manifestations of the Veteran's schizophrenic reaction were of moderate severity.  In a decision issued that same month, the RO confirmed the 30 percent rating.

The Veteran was hospitalized for treatment for schizophrenia at a VA facility from April to May 1979.  His complaint on admission was that his nerves were getting out of control.  It was noted during the hospitalization that he was initially agitated, but later responded well to medication.  He got along well with the other patients and staff, but showed poor insight and judgment.  In a June 1979 decision, the RO assigned a temporary total rating during the hospitalization, but otherwise confirmed the 30 percent rating. 

An August 1980 VA examination found that the symptoms associated with the Veteran's schizophrenic reaction were of moderate severity.  The RO again confirmed the 30 percent rating in August 1980.  A subsequent VA examination, occurring in June 1982, found that the Veteran had only a mild degree of vocational and social inadaptability.  Although it was noted that his schizophrenia was in partial remission, a June 1982 rating decision confirmed the 30 percent rating.  Subsequently, however, an August 1985 VA examination again reflected improvement.  The Veteran said he had no complaints and felt fine.  The examiner noted that "[w]hereas the diagnosis of a schizophrenic reaction, paranoid type[,] was assigned heretofore, he does not demonstrate any obvious residuals thereto at this time."  The examiner also assigned a diagnosis of chronic alcoholism.  A September 1985 decision found that reduction to 10 percent was warranted. 

The Veteran was hospitalized by VA in February 1987, and was discharged in March 1987.  An Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action (VA Form 10-7131) reflects that the admitting diagnosis was "alcohol."  The hospital discharge report notes that his main complaint was not working for three years.  On admission, he was alert, oriented times three, and his mood and affect were congruent.  He denied hallucinations or delusions.  He also denied homicidal or suicidal ideation.  After admission, he indicated that he wanted to make a better life for himself.  He was quiet and cooperative, with some mild anxiety exhibited.  This record is date stamped as having been received by the RO in September 1987.

The Veteran was afforded a VA examination in July 1987.  The diagnosis was schizophrenia, undifferentiated type, social and vocational capacity is moderately impaired.  In a decision issued in September 1987, the RO considered the February/March 1987 VA hospital report and the July 1987 VA examination report, and confirmed the previously assigned 10 percent rating.

In March 1989, the Veteran submitted a claim for increased compensation.  He stated that he was unable to hold a job.  The Veteran was afforded a VA examination in May 1989, which found that his schizophrenia was in "total remission."  In a June 1989 decision, the RO reduced the rating from 10 percent to noncompensable.  The Veteran perfected an appeal of that decision.

In the November 15, 1990 decision, the Board discussed the laws and regulations pertaining to how ratings are generally assigned, what VA raters are to do when there is a question as to which of two evaluations should be assigned, the rating criteria for noncompensable and 10 percent ratings pursuant to Diagnostic Code 9205, the stabilization of disability evaluations under 38 C.F.R. § 3.344, and the resolution of reasonable doubt under 38 C.F.R. § 4.3.  Regarding the Board's analysis, the entirety of it is as follows:

At a VA examination conducted in May 1989, the [V]eteran indicated that he worried a lot because he could not get a job, live on the money he was receiving from various agencies, or pay his bills, and that his schizophrenia label frightened prospective employers.  The examiner noted that the [V]eteran had a prior history of alcohol abuse and that he had lost his driver's license because of it.  He indicated the [V]eteran did not drink any more and attended Alcoholics Anonymous meetings regularly and voluntarily.  On examination, the [V]eteran denied delusions or hallucinations.  His affect and concentration ability were normal.  He was well oriented and was reportedly on no medications.  The examiner noted that the [V]eteran showed preoccupation with his financial plight and inability to obtain employment to the point of near agitation.  The [V]eteran lived alone in a rented apartment, took care of all his needs personally and did not have much of a social life because he felt he had nothing to offer in return.  The diagnosis was schizophrenia, from history, in total remission.

In his personal hearing, the [V]eteran testified as to the nature and severity of his symptoms.  He indicated he was impaired in his social ability, was unable to hold a job for more than a week at a time, and had memory problems, and his nervous condition had deteriorated (although he had not had psychiatric treatment for a while due to transportation problems).

The evidence of record shows that the [V]eteran's schizophrenia is in remission.  The [V]eteran's psychiatric examination was normal other than his preoccupation with his financial condition.  According to his testimony at his personal hearing, he has had fears and concerns over his social and industrial adaptability, but he does not demonstrate symptomatology showing impairment thereof.  Accordingly, a compensable evaluation for schizophrenia is not warranted.  We have considered the doctrine of reasonable doubt and other applicable regulations in deciding this case.

Additionally, the Board's finding of fact was that the Veteran's schizophrenia was "in remission, without impairment of social and industrial adaptability currently shown."  Further, the Board's conclusion of law was that the "schedular criteria for a compensable evaluation for schizophrenia are not met."

The Veteran asserts that the Board's November 15, 1990 decision contained CUE, at least in part, because it failed to consider certain evidence pertinent to his claim, Specifically, the Veteran cites to a discharge summary for his February to March 1987 hospitalization, as well as a July 1987 VA examination and a September 1987 RO rating decision worksheet.

The discharge summary shows that the Veteran received inpatient treatment for schizophrenia from February 1987 to March 1987.  The Board notes that the discharge summary was of record and in the claims file at time of the Board's November 15, 1990 decision.  This report shows that Veteran denied receiving treatment for his schizophrenia since 1979 or 1980.  The Veteran complained that he was unemployed.  On admission, the Veteran was alert; oriented to person, place and time; and his mood and affect were congruent.  The Veteran did not have hallucinations, delusions, suicidal or homicidal ideations.  His memory was intact; his insight and judgment was poor.  The discharge report noted that the Veteran exhibited bizarre behavior on one occasion:  he reported that his commanding officer told him that his wife was dead, but in reality she was not.  The Veteran was talkative and visited many people in the ward.  The Veteran claimed that people were saying things about him and that they followed him everywhere.  The Veteran had little insight into his problems and was preoccupied with how others have messed with his life.  No medication was issued at discharge. 

The July 1987 VA examiner described the Veteran as anxious, uptight, loud, angry, and frustrated with his discharge from service.  The Veteran reported that he had been unable to find a job for ten years because he had a medical discharge from service.  The Veteran reported that he has heard voices for the last ten years, but that he ignores the voices by turning on the radio.  His memory for recent and remote events was not impaired, his intelligence was normal, and he was not depressed.  The examiner noted that the Veteran's social and vocational capacity was moderately impaired. 

In addition to the February/March 1987 discharge summary, the Veteran and his attorney later submitted copies of various treatment records that were created during the course of that hospitalization.  These records are attached as exhibits to a Transmission of the Supplemental Record on Appeal dated in August 2006.  For example, a Social Work Service Psychosocial Summary noted that the Veteran complained of nerves and stress.  He reported having court problems and was on probation for drunk driving.  His probation officer reportedly wanted him to come to the VA for diagnosis, evaluation and treatment.  A vocational evaluation report noted that the Veteran appeared anxious and at times appeared to forget what he had been asked to do.  On testing, he tried to work very fast and made errors.  The examiner stated that he gave the impression that he did not want to work at this time.  A VA mental status examination report dated in February 1987 reflects that most findings were normal, except for having flight of ideas, depressed mood, inappropriate laughing, poor judgment and impaired insight regarding his illness.  Another February 1987 VA medical certificate indicates that the diagnoses were substance abuse, alcohol, in remission; and antisocial personality disorder (primary diagnosis).  Records also reflect that he was treated with Xanax for his nerves.

This evidence was considered by the RO in the September 1987 rating decision that maintained the assigned 10 percent rating for the Veteran's service-connected schizophrenia.  There is no indication that this evidence was not of record at the time of the November 15, 1990 decision.  However, the Veteran's assertion is not that this evidence was not before the Board at the time of the November 15, 1990 decision; he asserts that the Board did not consider this evidence in rendering the November 15, 1990 decision.

It is indisputable that the 1990 Board did not discuss the 1987 evidence, including the evidence highlighted by the Veteran.  In the statutory and regulatory framework applicable on November 15, 1990, to the Veteran's claim, the Board is directed to consider the historical symptoms and the severity thereof in order to determine if the disability improved to such an extent that a rating reduction was warranted.  38 C.F.R. §§ 4.1, 4.2 (1990).  As such, the 1990 Board erred by not considering the 1987 evidence.  However, in order for that error to constitute CUE, the disposition of the November 15, 1990 decision must be manifestly different but for that error.

With consideration of the applicable burden of proof/evidentiary standard discussed below, inclusion of the 1987 evidence in the November 15, 1990 decision does not result in a manifestly different disposition, i.e., restoring the 10 percent rating.  The RO already determined that the 1987 evidence supported a 10 percent rating in the September 1987 rating decision.  The evidence associated with the record since September 1987, showed that the Veteran's schizophrenia abated.  Significantly, the May 1989 VA examiner determined that the Veteran's schizophrenia was in "total remission."  Although the Veteran expressed concern that he was experiencing social and industrial inadaptability, the examiner found no symptomatology that would support finding that any such impairment was due to the Veteran's schizophrenia.

According to Diagnostic Code 9205, a noncompensable rating is warranted for schizophrenia when it is in remission with no social or industrial inadaptability.  In the November 15, 1990 decision, the Board determined that a preponderance of the evidence supported finding that the Veteran's schizophrenia was in remission, without social or industrial inadaptability.  Inclusion of the 1987 evidence in the November 15, 1990 decision would not show that the Veteran's schizophrenia more nearly approximated the criteria for a 10 percent rating, i.e., mild impairment of social and industrial adaptability.  This evidence would serve only to show how and to what extent the Veteran's schizophrenia had improved since the September 1987 rating decision.  The September 1987 rating decision was predicated, at least in part, on the July 1987 VA examiner's diagnosis of schizophrenia, undifferentiated type, social and vocational capacity is moderately impaired.  By the time of the May 1989 VA examination, the Veteran's schizophrenia went into "total remission," with evidence no social or industrial inadaptability.  As 38 C.F.R. § 3.344(c) states, re-examination disclosing improvement will warrant reduction in rating.  As such, even though the Board did not discuss the 1987 evidence in the November 15, 1990 decision, its inclusion in the November 15, 1990 decision would not manifestly change the disposition.  Consequently, the 1990 Board's failure to discuss the 1987 evidence in the November 15, 1990 decision does not constitute CUE.

In making this determination, the Board acknowledges the aspect of the Court's March 2016 memorandum decision concerning 38 C.F.R. §§ 4.2 and 4.10 (1990).    Under 38 C.F.R. § 4.2, the Board is instructed that each disability must be considered from the point of view of the Veteran working or seeking work.  According to 38 C.F.R. § 4.10, the basis of all disability evaluations is the ability of the body as a whole, or of the psyche, to function under the ordinary conditions of daily life including employment.  In the November 15, 1990 decision, the Board specifically discussed the evidence of record with respect to the Veteran's employment and his ability to function under the ordinary conditions of daily life, including employment.  The Board found that the Veteran's psychiatric examination was normal, beyond than his preoccupation with his financial condition.  Further, citing to the Veteran's testimony at a personal hearing, the Board noted that the Veteran had fears and concerns over his social and industrial adaptability.  With that said, the Board found that the Veteran did not demonstrate symptomatology showing impairment of either his social or industrial adaptability.  Thus, although the Board did not cite 38 C.F.R. §§ 4.2, 4.10 in the November 15, 1990 decision, the substance of those regulations were addressed.  

As discussed above, the Court vacated the Board's June 2014 decision, in part, because the 2014 Board failed to discuss how the 1990 Board allocated the burden of proof in the November 15, 1990 decision.  The burden of proof applicable to the Veteran's claim on November 15, 1990, was that VA was required to show by a preponderance of the evidence that the disability in question had improved to the extent that it met the criteria for the lower rating.

It is indisputable that the 1990 Board did not explicitly discuss the burden of proof applicable to the Veteran's claim.  However, the 1990 Board specifically applied the doctrine of reasonable doubt, which states that, if the evidence for and against a claim is at least in equipoise, the disposition of the claim at issue will be in the Veteran's favor.  In the November 15, 1990 decision, the Board stated that the doctrine of reasonable doubt was considered, but proceeded to deny the Veteran's claim.  There is only one relevant situation where the benefit of the doubt doctrine is inapplicable:  when the preponderance of the evidence is against the Veteran's claim.  In the November 15, 1990 decision, the Board denied the claim and, thus, effectively determined that the preponderance of the evidence was against the Veteran's claim.  In other words, the Board determined that the preponderance of the evidence demonstrated that the Veteran's schizophrenia had improved to the extent that that it met the criteria for a noncompensable rating.  Although the 1990 Board did not explicitly discuss the applicable burden of proof or how it was allocated, the Board effectively applied the correct standard.  As such, the November 15, 1990 Board decision did not contain CUE insofar as whether the correct burden of proof was applied.

In sum, the Board finds that the Veteran has not shown that any incorrect application of statutory or regulatory provisions was committed by the Board in the November 15, 1990 decision; that the correct facts, as they were known at the time, were not before the Board in November 15, 1990; or that any error committed by the Board in the November 15, 1990 decision was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the November 15, 1990 decision and the determination is final.


ORDER

Revision on the basis of CUE in the November 15, 1990 Board decision is denied.



                       ____________________________________________
	T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



